                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                         CHATTANOOGA

 MATTHEW COLTEN GILMORE,               §
                                       §
                Plaintiff,             §       No. 1:19−cv−00359−PLR−SKL
                                       §
 ~v~                                   §       JURY DEMAND
                                       §
 CITY OF COLLEGEDALE, and              §
                                       §
 OFFICER JORDAN LONG,                  §
 In his individual and                 §
 official capacities as agent          §
 and employee of the City              §
 of Collegedale,                       §
                                       §
                Defendants.            §

          STIPULATION OF DISMISSAL AS TO DEFENDANT JORDAN LONG

        Come now the Parties, by and through counsel, and file this dismissal with prejudice of all

 the Plaintiff’s federal and state claims raised against Defendant Jordan Long in the above-

 captioned matter pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). This stipulation is

 entered with prejudice effective immediately upon the filing of the same. These parties further

 stipulate that this action is not subject to the provisions of Federal Rule of Civil Procedure 23,

 Federal Rule of Civil Procedure 66, or any statute of the United States prohibiting dismissal of this

 action with prejudice.

        There has been no admission of liability by Defendant Long, no payments made by or on

 behalf of Defendant Long, and there has been no finding of liability or judgment made against

 Defendant Long. Defendant Long shall not be responsible for any of the costs or fees, discretionary

 costs and otherwise, including Plaintiff’s attorney’s fees. This matter shall continue against the

 remaining Defendant.


                                                ~1~
Case 1:19-cv-00359-PLR-SKL Document 15 Filed 06/11/20 Page 1 of 2 PageID #: 78
       RESPECTFULLY submitted this 11th day of June, 2020.


By: /s/ Robin Ruben Flores                    By: /s/ Benjamin K. Lauderback (by perm)
ROBIN RUBEN FLORES, BPR No. 20751             BENJAMIN K. LAUDERBACK, BPR No.
Attorney for Plaintiff                        020855
4110-A Brainerd Road                          Attorney for Defendant Jordan Long
Chattanooga, Tennessee 37411                  WATSON, ROACH, BATSON &
                                              LAUDERBACK, P.L.C.
                                              1500 Riverview Tower, 900 South Gay Street
                                              P.O. Box 131
                                              Knoxville, Tennessee 37901-0131

By: /s/ Keith H. Grant (by perm)
KEITH H. GRANT, BPR No. 23724
PHILIP AARON WELLS, BPR No. 036248
Attorneys for Defendant City of Collegedale
ROBINSON, SMITH & WELLS PLLC
Suite 700, Republic Centre
633 Chestnut Street
Chattanooga, Tennessee 37450




                                              2

Case 1:19-cv-00359-PLR-SKL Document 15 Filed 06/11/20 Page 2 of 2 PageID #: 79
